      Case 1:10-cv-00476-JDB Document 297 Filed 03/02/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
                               ____________________


DETROIT INTERNATIONAL BRIDGE                 Civil Action No. 10-cv-00476
COMPANY and THE CANADIAN TRANSIT
COMPANY,                                     Hon. John D. Bates

            Plaintiffs,
v.

THE GOVERNMENT OF CANADA,

WINDSOR-DETROIT BRIDGE AUTHORITY,

THE UNITED STATES DEPARTMENT OF
STATE, et al.,

            Defendants.
_____________________________________/


     THIRTEENTH JOINT STATUS REPORT FOLLOWING STAY
         Case 1:10-cv-00476-JDB Document 297 Filed 03/02/21 Page 2 of 3




       Pursuant to the Court’s January 14, 2015, Order (ECF No. 198), Her Majesty the Queen

in Right of Canada, the Windsor-Detroit Bridge Authority (jointly, the “Canadian

Defendants”), the Detroit International Bridge Company (“DIBC”), and the Canadian Transit

Company (“CTC”) hereby submit this Thirteenth Joint Status Report following the Court’s stay

of proceedings as to the Canadian Defendants pending a final decision in CTC v. Attorney

General of Canada, No. CV-12-446428, in the Ontario Superior Court of Justice.

       Canada and the CTC exchanged supplementary document productions between May and

October 2020. Both parties agreed to bifurcate examinations for discovery between issues of

liability and damages. Accordingly, the first round of examinations for discovery of Canada’s

representative on liability were conducted on October 28 and 29, 2020. Canada examined the

CTC’s representative on November 12 and 13, 2020. The parties are currently in the process of

addressing undertakings arising from the examinations.

                                            Respectfully submitted,

Dated: March 2, 2021                        /s/ Scott M. Watson
                                            Scott M. Watson
                                            Douglas A. Dozeman
                                            Eugene E. Smary
                                            WARNER NORCROSS + JUDD LLP
                                            150 Ottawa Ave. NW, Ste. 1500
                                            Grand Rapids, Michigan 49503-2487
                                            616.752.2000
                                            swatson@wnj.com
                                            ddozeman@wnj.com
                                            esmary@wnj.com
                                            Attorneys for Her Majesty the Queen in Right of
                                            Canada and the Windsor-Detroit Bridge Authority
                                            AND
                                            /s/ Hamish P.M. Hume
                                            Hamish P.M. Hume
                                            BOIES, SCHILLER & FLEXNER LLP
                                            1401 New York Avenue, NW

                                               1
            Case 1:10-cv-00476-JDB Document 297 Filed 03/02/21 Page 3 of 3




                                        Washington, DC 20005
                                        (202) 237-2727 (Telephone)
                                        (202) 237-6131 (Fax)
                                        Attorney for Plaintiffs Detroit International Bridge
                                        Company and Canadian Transit Company
#21421995




                                           2
